                                                                        PILLU
                                                   'U.5.niSTR!CT COURT
             IN THE UNITED STATES DISTRICT COURT FOR T^!'-!jrTA ;:1V.
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION                   20I9OCT2I AMU* 52
JOHN W. LEE,
                                                                  CLERK-A^-  OMiCL-
                                                                      SODiGT. Or GA.
        Plaintiff,

             V.                           *           CV 119-012
                                          ★


                                          "k
CORRECT CARE SOLUTIONS, LLC,
                                          k
et al.,
                                          k



        Defendants.                       *



                                   ORDER




        Before the Court are Defendants Augusta-Richmond County and

Mayor    Hardy    Davis's    {''Augusta    Defendants")      motion     to   dismiss

Plaintiff's       First Amended    Complaint      (Doc.     44)   and   Plaintiff's

objection, pursuant to Federal Rule of Civil Procedure 72(a), to

United States Magistrate Judge Brian K. Epps's July 11, 2019 Order

(Doc. 52) granting in part the Augusta Defendants' motion to stay

discovery pending resolution of their motion to dismiss (Doc. 54).



                            I. PROCEDURAL BACKGROUND


        The Augusta    Defendants moved to         dismiss Plaintiff's          First

Amended Complaint on June 4, 2019.             (Doc. 44.)    Shortly thereafter,

on July 8, 2019, Defendants moved to stay discovery pending the

Court's resolution of the Augusta Defendants' motion to dismiss

Plaintiff's First Amended Complaint.              (Doc 50.)       Magistrate Judge
Epps granted the Augusta Defendants' motion to stay discovery in

part.     {Doc. 52.)     Plaintiff then filed the present objection to

Magistrate Judge Epps's Order on July 22, 2019.                (Doc. 54.)

        The next day. Plaintiff filed his motion for leave to file

his Second Amended Complaint (Doc. 55), which the Court granted

(Doc. 56).    Plaintiff has since filed his Second Amended Complaint

(Doc. 58), and the Augusta Defendants moved to dismiss Plaintiff's

Second Amended Complaint (Doc. 59).              Again, the Augusta Defendants

moved to stay discovery pending the Court's resolution of their

motion to dismiss Plaintiff's Second Amended Complaint (Doc. 60),

and Magistrate Judge Epps granted that motion (Doc. 84).




                                II. DISCUSSION


A. Augusta Defendants' Motion to Dismiss Plaintiff's First Amended
   Complaint

        Plaintiff s    Second    Amended    Complaint        moots   the   Augusta

Defendants' motion to dismiss Plaintiff's First Amended Complaint.

"It is well-established that an amended complaint supercedes an

original    complaint    and    renders    the    original    complaint    without

legal effect."        Renal Treatment Ctrs.—Mid-Atl., Inc. v. Franklin

Chevrolet-Cadillac-Pontiac-GMC, No. 608CV087, 2009 WL 995564, at

*1 (S.D. Ga. Apr. 13, 2009) (quoting In re Wireless Tel. Fed. Cost

Recovery Fees Litiq., 396 F.3d 922, 928 (8th Cir. 2005)) (citing

Fritz V. Standard Sec. Life Ins. Co. of N.Y., 676 F.2d 1356, 1358
(11th Cir. 1982)); accord Malowney v. Fed. Collection Deposit Grp.,

193 F.3d 1342, 1345 n.l (11th Cir. 1999) ("An amended complaint

supersedes an original complaint.").               Plaintiff's Second Amended

Complaint supersedes his First Amended Complaint.                    Moreover, the

Augusta Defendants filed a separate motion to dismiss Plaintiff's

Second Amended Complaint.           (Doc. 59.)       Accordingly, the Augusta

Defendants' motion to dismiss Plaintiff's First Amended Complaint

is moot.


B. Objection to Magistrate Order

     Plaintiff moved to amend his First Amended Complaint the day

after objecting to Magistrate Judge Epps's imposition of the first

discovery stay.          In moving to amend.        Plaintiff recognized the

filing    of   his   Second   Amended    Complaint    could    moot the     Augusta

Defendants' motion to dismiss his First Amended Complaint.                   (Pl.'s

Mot. for Leave to Amend, Doc. 55, at 1.)                  Of course, mooting the

Augusta    Defendants' motion to dismiss Plaintiff                   First Amended

Complaint would resolve that motion, lift the stay that is the

subject of Plaintiff's objection, and render the present objection

meaningless.         Moreover,   the    Augusta    Defendants    moved      to   stay

discovery      pending     resolution      of     their     motion    to    dismiss

Plaintiff's Second Amended Complaint, which Magistrate Judge Epps

granted.       Because    the    Augusta   Defendants'       motion    to   dismiss

Plaintiff's      First    Amended      Complaint    is     resolved    herein    and
Magistrate    Judge   Epps's   second   stay    of   discovery    controls,

Plaintiff's objection to the first discovery stay is moot.




                            III. CONCLUSION


        For the foregoing   reasons, IT IS HEREBY ORDERED that the

Augusta Defendants' motion to dismiss Plaintiff's First Amended

Complaint (Doc. 44) is DENIED AS MOOT and Plaintiff's objection to

Magistrate Judge Epps's July 11, 2019 Order (Doc. 54) is OVERRULED

AS MOOT.


     ORDER ENTERED at Augusta, Georgia, this                     of October,

2019.




                                  J. RA     'HALL, CfHIEF JUDGE
                                  UNITED S;PATES DISTRICT COURT
                                               DISTRICT OF GEORGIA
